Citation Nr: 1543538	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for corneal astigmatism and scar, left eye. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction of the claims file is currently with the RO in Reno, Nevada.    

In November 2014, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's corrected visual acuity in his service-connected left eye is no worse than 20/100.

2. The Veteran's service-connected left eye does not cause impairment of field of vision; disfigurement; incapacitating episodes, including due to headaches; or frequent hospitalizations.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not in excess of 10 percent, for corneal astigmatism and scar, left eye have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code (DC) 6066 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, there is no evidence that the Veteran's left eye condition has significantly changed and a uniform evaluation is warranted.
In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
In the instant claim, the Veteran was assigned a noncompensable rating for his corneal astigmatism and scar, left eye under DC 6066.  The Veteran argues that his condition warrants a compensable rating as it causes visual impairment that is greater than corrected 20/40 vision.  During his hearing, the Veteran stated that his condition causes him blurred vision even while he wears glasses, and causes headaches if he wears his glasses for over an hour.  The Veteran denied any pain in related to his left eye.  With regard to his employment, the Veteran reported that he has daily eye strain with or without glasses that impacts his employment.  He stated his eye limits him from completing certain tasks and stated, "I have to have [my glasses] on to drive, but...within an hour, I'll start having headaches.  I can't drive any further than that.  There are physical ramifications to it."  

The Veteran underwent VA eye evaluations in May 2012, June 2012, and May 2013.  The May 2012 examiner indicated that the Veteran had best corrected vision of 20/25 on the left and 20/20 on the right.  The examiner diagnosed the Veteran with a corneal distortion of the left eye with refractive error and referred the Veteran to an ophthalmologist.  

In June 2012, the Veteran was seen for an ophthalmological examination.  The examiner stated that the Veteran reported gradually decreasing visual acuity over the past several years with blurred, distorted vision.  The June 2012 examiner reported that the Veteran's left eye had best corrected visual acuity of 20/25.  

In May 2013, the Veteran underwent another VA eye evaluation.  The Board notes that the examiner indicates that the Veteran had vision corrected to 20/40 or better in each eye in the physical examination section of the examination, but also reports in another segment of the evaluation that he has 20/80- vision of the left eye with correction. 

None of the examinations documented visual field defects, disfigurement, or incapacitating episodes caused by the Veteran's left eye condition.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

As noted above, the Veteran's left eye is currently rated under DC 6066 which rates "Impairment of Central Visual Acuity."  Disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76 (2015).  Where a claimant reports visual acuity that is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is used. 38 C.F.R. § 4.76(b)(4) (2015).

A compensable rating is warranted when corrected visual acuity in the more impaired eye is 20/50 (or worse) and the less impaired eye is 20/40 (or better).  38 C.F.R. § 4.79 DC 6061-6066 (2015).  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  Id.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  Id. 

Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75(c) (2015).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye. 38 C.F.R. § 4.75(d) (2015).

The Veteran has argued that his corrected visual acuity has not been accurately represented on his previous eye examinations.   The Board notes that the Veteran's May 2013 examination states that the Veteran's correct vision of his left eye is either 20/40 or better or 20/80.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's visual acuity should be rated upon the worse of these two findings (20/80).  38 C.F.R. § 4.76(b)(4) (2015).

Visual acuity of 20/80 would fall "between two sequentially listed visual acuities" of 20/70 and 20/100; therefore, the Veteran's visual acuity will be rated as if his left eye visual acuity were 20/100.  See 38 C.F.R. §§ 4.76(b)(4) 4.79; 4.79 DC 6066.  Since the Veteran's right eye is not service connected, his right eye will be evaluated as corrected to 20/40 vision or better.  38 C.F.R. § 4.75(c) (2015).  Based upon findings of corrected distance vision of 20/100 in his service-connected left eye and 20/40 (or better) vision in his right eye, the Veteran would warrant a compensable evaluation of 10 percent.  The Veteran would not warrant a higher evaluation of 20 percent without evidence of corrected vision of 20/200 vision (or worse) in his left eye.  As the worst corrected visual acuity of record is 20/80, a rating of 20 percent or higher based upon visual acuity is not warranted. 

The Board has considered rating the Veteran's condition under other diagnostic criteria than impairment of central visual acuity (DC 6061-6066); however, review of the evidence does not indicate that rating the Veteran's condition would warrant a higher or separate rating under another diagnostic code.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board notes that the evidence does not indicate that the Veteran would warrant a higher rating based upon visual field defects or any other diagnostic code listed under diseases of the eye.  Particularly, the Board notes that the Veteran's condition would not warrant a rating in excess of 10 percent when evaluated under the criteria for an unhealed eye injury (DC 6009) or status post corneal transplant (DC 6036).  The Board has also considered rating the Veteran's condition by analogy under the diagnostic code for migraines (DC 8100).

An unhealed eye injury is evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to the General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6009.  A 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

The Veteran's condition has not been shown to cause incapacitating episodes and such episodes were specifically denied in the prior 12 months by the May 2013 VA examiner.  While the Veteran has reported that his condition can result in headaches if he wears his glasses for over an hour, the evidence does not establish that his headaches have caused periods of incapacitation that would meet even the criteria for a 10 percent rating based on this criteria.  As the Veteran's 10 percent rating is already based upon his visual impairment, no higher rating is available under this diagnostic code.  

As the Veteran's condition results from a corneal condition and evidence indicates that a corneal transplant has been recommended, the Board has considered whether rating under status post corneal transplant (DC 6036) would warrant a higher rating.  This diagnostic code provides a minimum rating of 10 percent, but only provides ratings greater than 10 percent based upon visual impairment.  Therefore, a higher rating under this diagnostic code is not available. 

As the evidence indicates that the Veteran's condition can result in headaches, the Board considered rating the Veteran's condition by analogy to DC 8100 Migraines.  Under DC 8100, migraine headaches with characteristic prostrating attacks averaging one in 2 months over a several month period warrant a 10 percent rating.  38 C.F.R. § 4.124a, DC 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  

In order to warrant a rating in excess of the 10 percent, the Veteran's condition would need to demonstrate impairment that was more nearly approximated by characteristic prostrating attacks occurring on an average once a month over the last several months warrants or very frequent prostrating headaches that are productive of severe economic inadaptability.  The Veteran's testimony and his medical records do not support that the Veteran eye condition causes this level of impairment.  During his hearing, the Veteran stated that he typically does not wear his glasses to avoid getting headaches, and that these headaches would resolve after not wearing his glasses for a period of time.  The only functional impairment that the Veteran reported due to these symptoms was an inability to drive further than an hour without developing a headache.  There is no indication that the headaches are of such severity that they cause him to lie down at least once per month or that they cause severe economic inadaptability.  The May 2013 examiner specifically denied that the Veteran's condition caused incapacitating episodes.  The Veteran also specifically denied problems with headaches during an April 2012 primary care visit at the Sioux City CBOC. Accordingly, as the evidence does not indicate that the Veteran's condition more nearly approximates characteristic prostrating attacks occurring on an average once a month over the last several months, a rating in excess of 10 percent is not warranted.  

While the evidence does not indicate that the Veteran's condition warrants a 30 percent disability rating, as contended by the Veteran, the Board finds that the evidence of record indicates that his corrected eyesight of his left eye does meet the criteria for a 10 percent rating under DC 6066.  Accordingly, the Board finds that a 10 percent rating, but no rating higher than 10 percent, is warranted.  See 38 C.F.R. §§ 4.3, 4.79 DC 6066. 

Extra-schedular Consideration

The Board has also considered entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

While some of the Veteran's particular symptoms are not specifically contemplated by the rating schedule, there is no evidence that the Veteran's condition has resulted in marked interference with employment or frequent periods of hospitalization so as to render impracticable application of the regular schedular standards.  During his Board hearing, the Veteran indicated that his left eye condition has causes him to strain on a daily basis to see a computer screen, but he did not indicate that the impairment was such that he frequently missed time at work or that his condition caused severe interference with his work as a telemarketer.  The May 2013 VA examiner opined that the Veteran's condition would not cause interference with the Veteran's ability to work.  While the Veteran previously underwent surgical procedures for his condition and may require further surgery in the future, the evidence does not indicate that the Veteran has ever been hospitalized for any significant periods of time due to his condition.  Accordingly, the Board does not find that this case warrants referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also notes the Veteran's statements that he should be entitled to a 30 percent rating as (1) he requires medical treatment for his service-connected condition that VA will not pay for and he requires a higher rating to pay for this treatment and (2) because payed for multiple surgeries personally prior to his claim for service-connection.  This essentially is a claim for a higher rating, not based upon the severity of his condition or the rating criteria, but is a claim based upon equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board is sympathetic to the Veteran's claims, the Veteran appealed the rating assigned in May 2013 rating decision and that issue is the matter presently before the Board.  Disability evaluations are determined by the application of the facts presented in relation to the rating schedule and the Board is unable to assign a higher rating (even on an extraschedular basis) outside of what is demonstrated by his symptomatology and resulting functional impairment.  See 38 C.F.R. §§ 3.321,  4.1.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence of record, at the very least, places the claim into relative equipoise, a 10 percent rating, but no higher, will be assigned based upon for the Veteran's Adie's tonic syndrome, right eye.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters sent to the Veteran in October 2012.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, multiple VA examination reports, VA treatment records, and records from the Social Security Administration.  The Board notes that the VA examiners addressed the contentions that the Veteran has expressed throughout the record with regard to his condition and the record indicates that the evaluations required to rate this condition were completed.  Accordingly, the Board finds that the VA examinations of record are adequate for rating purposes.  

Additionally, in November 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the Veteran's claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).






ORDER

Entitlement to a 10 percent rating, but no higher, for corneal astigmatism and scar, left eye is warranted. 


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


